Name: Council Regulation (EEC) No 1919/80 of 15 July 1980 amending Regulation (EEC) No 938/79 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/6 Official Journal of the European Communities 19 . 7 . 80 COUNCIL REGULATION (EEC) No 1919/80 of 15 July 1980 amending Regulation (EEC) No 938/79 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ('), and in particular Articles 3 and 7 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 938/79 (2 ) provides for the allocation of 15 000 tonnes of skimmed-milk powder to Vietnam ; whereas it has not been possible to deliver this quan ­ tity , which should accordingly be returned to the programme's reserve, HAS ADOPTED THIS REGULATION : Article 1 The 15 000 tonnes of skimmed-milk powder allocated to Vietnam under the 1979 food ­ aid programme set out in Regulation (EEC) No 938/79 shall be returned to the reserve under that programme. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1980 . For the Council The President J. SANTER (') OJ No L 119, 15 . 5 . 1979 , p . 1 . (2 ) OJ No L 119, 15 . 5 . 1979 , p . 3 .